SHAHOOD, J.
We affirm the convictions of appellant, Timothy Evans, on the charges of grand theft, two counts of giving false information to a pawnbroker, and two counts of dealing in stolen property following a trial by jury. Appellee, State of Florida, concedes, and we agree, appellant’s orders of probation must be corrected to conform with the oral pronouncement of the trial court. Where there is a discrepancy between an oral pronouncement and a written sentence, the case must be remanded for the trial court to conform the written sentence to the oral pronouncement. Upon remand, appellant need not be present for the correction of sentence. See Frost v. State, 769 So.2d 443 (Fla. 1st DCA 2000).

Affirmed; Remanded.

FARMER and TAYLOR, JJ., concur.